Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Mary M. Harris appeals the district court’s orders granting Defendants’ motion for summary judgment and denying Harris’ motion for reconsideration. We have reviewed the record and find no reversible error.* Accordingly, we affirm for the reasons stated by the district court. Harris v. Maryland, No. 1:13-cv-02579-JFM (D. Md. Feb. 29, 2016). We deny Appellees’ motion for leave to file a surreply. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
AFFIRMED

 In her informal brief, Harris fails to challenge the district court's denial of the motion for reconsideration and, thus, forfeits review of that order. See 4th Cir. R. 34(b) (“The Court will limit its review to the issues raised in the informal brief.''); Jackson v. Lightsey, 775 F.3d 170, 177 (4th Cir. 2014) (noting importance of informal brief and Rule 34(b)).